Citation Nr: 1821464	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-44 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from October 1943 to September 1945.  The Veteran died in May 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 administrative decision by the Department of Veterans Affairs (VA) St. Paul Pension Center.  The August 2016 decision denied the appellant's claim for entitlement to DIC benefits.  The appellant filed her notice of disagreement in August 2016, and timely filed her substantive appeal in August 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an unappealed August 2015 decision, the RO denied the appellant's claim of entitlement to service connection for cause of the Veteran's death.  

2.  The evidence received since the August 2015 RO decision is cumulative, redundant, and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 2015 RO decision is final.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to DIC.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Appellant nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria to Reopen Claim

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.   Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of                          38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The issue of entitlement to service connection for the cause of the Veteran's death has been denied on several occasions.  

The Board denied the Appellant's claim for entitlement to service connection for cause of the Veteran's death in July 2009.  The appellant did not appeal this decision which became final.  

In February 2012, the appellant submitted another claim of entitlement to DIC benefits.  This claim was denied by the RO in May 2012.  The appellant was provided with notification of the May 2012 denial via correspondence dated the same month.  The appellant did not appeal the February 2012 determination which became final.  In August 2015, the claim was again denied by the RO and notification was sent the same month.  

The appellant is attempting to reopen the claim again.  

At the time of the last prior final denial which is the August 2015 RO decision, the evidence of record consisted of the Veteran's service treatment records (STRs), private medical records, including private medical opinions of Drs. D.K.F., E.E.P., and B.C., VAMC records, a VA medical opinion and lay statements from the Veteran's surviving child and the Appellant.  This evidence revealed the Veteran died of metastatic gallbladder cancer; the cancer was found to not be present during active duty or for many years thereafter; it was determined that there is no medical evidence linking gallbladder cancer to the Veteran's active duty service; it was found that there is no competent evidence showing that the Veteran's service connected gunshot wound residuals caused his death and polycystic kidneys were not present during active duty nor are they competently linked to active duty service.  

Since the denial of the appellant's claim in August 2015, the evidence submitted has not been new and material.  Specifically, the evidence has been largely redundant and cumulative of the evidence of record since the August 2015 decision.  The appellant resubmitted the Veteran's death certificate, the private medical opinion of Dr. E.E.P., service treatment record (STR) excerpts, the Appellant's lay statement, and VAMC records.  The only new evidence submitted which was not of record at the time of the prior final denial was research on exposure to asbestos.  However, this evidence although new is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, the research fails to show that the Veteran was exposed to asbestos or that the Veteran's condition before death was related to asbestos exposure.  As such, the evidence is not material.  

The Boards finds that nothing submitted by the Appellant addresses the reasons for the previous final denial of her claim, and to the extent they might, they are cumulative and redundant of arguments previously made and considered in the final decision.  Until the Appellant meets her threshold burden of submitting new and material evidence sufficient to reopen her claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App.  49, 55 (1990).  The preponderance of the evidence is against the Appellant's claim.  Because new and material evidence has not been submitted, the Appellant's claim is not reopened, and remains denied.



ORDER

New and material evidence has not been presented, and the Appellant's claim of entitlement to service connection for the cause of the Veteran's death remains denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


